Citation Nr: 0519726	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rectal disability, to include hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim of entitlement 
to service connection for a rectal disability.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in August 
2003, it was remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the board.


FINDINGS OF FACT

The veteran's current rectal disability, to include 
hemorrhoids, is not related to the veteran's service or any 
incidence of service.


CONCLUSION OF LAW

A rectal disability, to include hemorrhoids, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in June and 
August 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a May 1999 rating decision, a September 1999 
Statement of the Case, and July 2000, June 2002 and January 
2005 Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of the his claim.  These documents, as well as the RO's June 
and August 2004 letters, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran was not given prior to the first RO 
adjudication of the claim, notice was provided by the RO 
prior to the January 2005 Supplemental Statement of the Case 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical evidence and examination 
reports, and statements submitted by the veteran and his 
representative in support of his claim.  Here, the Board 
notes that this matter was remanded in August 2003 for 
additional development, to include affording the veteran a VA 
examination in connection with his claim.  In addition, the 
RO sent the veteran letters in June and December 2003, and 
June and August 2004 requesting additional evidence and 
information, including clarification regarding the exact 
rectal disability that the veteran was claiming service 
connection for, additional information and medical evidence 
in connection with his claim, buddy statements in support of 
the veteran's claim, and a request that the veteran complete 
and sign authorization and consent forms for various 
physicians identified by VA.  The veteran sent a response in 
October 2004 indicating that all records from VA and private 
physicians should be on file.  In this case, the Board finds 
that VA undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran has been diagnosed with 
hemorrhoids, status post hemorrhoidectomy, and small bowel 
obstruction status post partial small bowel resection and 
lysis of adhesions.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's conditions are related to his military service 
or had their onset during his period of active duty.  

Here, the veteran's service medical records indicate that, 
while the veteran was seen in service for diarrhea and 
intestinal indigestion, there is no indication that the 
veteran complained of or sought treatment for hemorrhoids or 
any kind of rectal condition.  His separation examination 
dated in July 1945 stated "none" for hemorrhoids and 
"normal" for abdominal viscera.  

After service, the veteran's claims file indicates that the 
veteran underwent an appendectomy in 1958, a hemorrhoidectomy 
in April 1988, and a small bowel obstruction/lysis of 
adhesions in December 1996.   

In order to determine what rectal disabilities the veteran 
may have and whether any such disabilities may be related to 
his service, the veteran was afforded a VA examination in 
July 2004.  The VA examiner stated that he reviewed the 
veteran's claims file and noted the veteran's appendectomy in 
1958 and small bowel obstruction/ lysis of adhesions in 
December 1996.  The examiner also noted hemorrhoids since 
service.  Upon examination, the veteran was diagnosed to have 
hemorrhoids status post hemorrhoidectomy, and small bowel 
obstruction status post partial small bowel resection and 
lysis of adhesions.  No nexus to service was noted and the 
examiner specifically found that there was no notation in the 
veteran's claims file of treatment for hemorrhoids in 
service.

Based on the foregoing, the Board finds that the evidence is 
against service connection for a rectal disability, to 
include hemorrhoids.  There is no indication that the veteran 
complained of or sought treatment for a rectal disability, to 
include hemorrhoids, in service.  This finding was confirmed 
by the July 2004 VA examiner.  And there is otherwise no 
indication that the veteran's current rectal disabilities, as 
diagnosed by the July 2004 examiner, had their onset in 
service.  Service connection is therefore not warranted for a 
rectal condition, to include hemorrhoids.  In this regard, 
although the Board does not doubt the veteran's sincerity in 
believing that his conditions are a result of his time in 
service, as a layperson, the veteran is not by law competent 
to offer such a diagnosis or suggest a possible medical 
etiology for his condition; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Here, the medical evidence is 
against a finding that the veteran's current rectal 
conditions, to include hemorrhoids, are related to his 
military service.  And, without medical evidence linking his 
conditions with active duty service, there is no basis upon 
which to establish service connection.  


ORDER

Service connection for a rectal disability, to include 
hemorrhoids, is denied.  




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


